                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RALPH E. HULSEY                                                                     PLAINTIFF

v.                                   No. 2:17-CV-2206

NANCY A. BERRYHILL, Commissioner,
Social Security Administration                                                    DEFENDANT

                                            ORDER

       The Court has received a report and recommendation (Doc. 13) from United States

Magistrate Mark E. Ford. No objections have been filed and the deadline for objections has passed.

The Magistrate recommends that the Court affirm the decision of the Social Security

Administration Administrative Law Judge and dismiss this case with prejudice. The Court has

reviewed this case and finds that the report and recommendation is proper and contains no clear

error with respect to any matter of law or fact, except that a reference to Plaintiff’s counsel

mistakenly identifies him as “Davis Moody” instead of “Davis Duty.” That correction noted, the

report and recommendation is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

AFFIRMED and this case is DISMISSED WITH PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 18th day of January, 2019.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            CHIEF U.S. DISTRICT JUDGE
